Exhibit 12.1 Ratio of Earnings to Fixed Charges (Dollars in thousands) Six Months Ended June 30, For the year ended December 31, Income (Loss) from Continuing Operations $ ) $ Plus: Income Taxes ) ) Fixed Charges Less: Capitalized Interest ) Earnings Before Fixed Charges $ ) $ Fixed Charges: Interest Expense Capitalized Interest Estimated Portion of Rental Expense Equivalent to Interest Total Fixed Charges $ Ratio of Earnings to Fixed Charges NA NA – The ratio is less than 1.0. A deficiency of $48.9 million exists for the year ended December 31, 2010. The calculation of earnings includes $57.0 million of non-cash depreciation and amortization expense and $97.7 million of impairment.
